i,?-i 1




          OFFICE    OF    THE   ATTORNEY        GENERAL   OF   TEXAS
                                       AUSTIN




Honorable L. Y. V8nce
C0u.nt.y
       AttOl’My
Tit&r CoulU,J
nt. Plearant, Texao
Dear   sir1




and crrafull~       conaldered.
follover




                                                 aud vrter bill. m
                                                an eleaLlve Office,
                                                he city Camlrrlon.
                                            e Art. 38orlof the
                                            hlr ho1dingthlr poet-
                                              other etatute, la
                                              p htr from bold-
                                               ot Jutstlce of QUJ

                          ticle 16, section rr0of the          COML~L~L~~   of
 T e x a s reada,        p a r t, lo   i01 1 0Vr r

                    *no p er so n
                                lhell hold or exeralee,
         8t the 8-e time, mre aihu~one alvll otfice
         of eaolument, exaept t&t of Jwtlce of the
         ze,     cyuaty cd88loner,     lotrry Public
             . . .
Honorable    L.   W.   Vance   -   Page   2



               Under the expre88 lenguage of thl8 aonsLitu-
clonal provision, a person msy hold and exerclae tho office
of Ju8tice of the Peace and at the 8eme time anoLher clvll
offlce of emolument. O-1 v. Tovnaend, '77Tex. 64, 14 S.N.
355; Luero v. State, 63 8. Y. (2) 699,

                We can aonaelre of no ba818 upon which it
may be maid tmt   the office of Ju8tlce of the Peace 18 ln-
compatible with tb8 office or pooltlon, a8 the cane say be,
of City Tu Collector. In thl8 aonnectlon 800 Opinion
no. 0-2184 0r tbi8 Dopartmont,  a copy of whlah 18 onclosed
herewith, wbiah bold8 that the office of Jurtlce of the
Peace end City Rearetary of the City of Nule8hoe are not
lncompetlble. Al80, 800 Opinion lo. O-2055 of thlr Depart-
ment, a copy of vhiah 18 enalo8ed &rovlth, vhlah hold8 that
Lhore 18 no lncompatlblllt~ in the office8 of Justice of the
Peace and racorder of a corporation court.
                Artlole 3608, Vomon’m IlnnotatedPenal Code,
18 a part of R.B. 63, vhich va8 onacted by the &let Legin-
lature of texa8, Regular Re88lon. 1929, vhlch arid Rouse Bill
road8 a8 follov8r

             "PRoHIBITINffCNRTAIN OFPICHRS ?RoX AMINO
                   AB COLLEcTIN(IAQEms.
       "LB. lo. 63      Chwtor 227

       "M   aat to prolllbitJu8tice8 of the Poaao,     rherlffr,
             aon8trblee and other paace officer8   from   taking
             for aolleatlon ury al&l= for debt exaept br
             the proaua  of lav pre8crlbLng tho dutle8 of
             8uoh offloora ti preroribing a panalty;      pro-
             vldlng for contlnguacy ln ca8e any 8octlon 18
             doalared unoon8tltutlonal doom not affect
             remdador of 8ald Aat; and declaring an emer-
             g-y.
        "BH fTlUIACTED~THELBDISLATURE         OFTBB   STATEOF   TBXABr
        "8ectlon 1. Any Jurtlao of the Peace,    8herifr,
        con8table or othmr poaao officer in thl8   State,
        vho ah811 reaolvo for aolleatlon or undertake
        the aollactlon of w   alaim for debt for other8
        except under and by v&rtue of tho proaermeo of
        lav pre8criblng the duties of luch offlaer8 or
        vho rhell receive aomponaatlon therefor exaept
Honorable L. U. Vance - page j

     as premcrlbed by lav, shall be guilty of a ala-
     demeanor and upon convlctlon thereof shell be
     punished by a fine of not 1088 th8n Tvo Hundred
     Dollars   nor more than Five Hundred DollarI, and
     in addition to much fine may be removed from office.
     Provided, hovever, that nochlng herein abali be
     construed to prohibit my JUStice of the Peace
     vho 18 authorlmed by lav to act for others in the
     collection of debts fma undmrtaklng SUCh collections
     vhom    th8 amount 18 beyond the jUrl8dlCtlOn of Lhe
     JUStice Court.
              "Sea. 2.  All 18VS 8d wt.8  Of 18VS
     in aonfllct herevlth am hereby repealod.
               *Sec. 28. If any meatlon or part of this
     Act   18
            held t0 be UIXCOUStitUtlOti it Shall not
     effect the validity of thm reuulning portion of
     this Act.

              %ec. 3. The fact tiut there is nov no
     lav prohibiting peace officers from aatlng am
     COll.eOtiOZi 4CUkC108 &Ud Using thir OffiCid pO81-
     tiOA8 t0 OXtOrt lney On WljUSt daSnd8 and the
     crovded aondltlolrof tha~caleadar cr8at.oan
     iBpOmtlV0  public nmCe88ity that the COnStlLUtiOnd
     Rule mqulrlng that bills  bo read on three several
     days be 8nd the same is hereby suspended, and that
     this Aat take effect frop and after its pa88age and
     it 18 SO onactod.
                  I
                      . . .

                 "~~provod march 19, 1929.
                 'ltffectlve$30days after 8djournMnt.a
                 AS 8h0VX1    above, the title to the Blll 1s:

                  'PROMBITIUO CERTAIB OPFICERS FRON ACTIIO
     AS COLUCTSNO      AOXNTS."
                 The c8ptlon states anong other     tbingsr

                "An Act to prohlblt JUSticOS Of the Peace,
     SheriffI, COn8t8ble8 and Other pO8Ce OfflCOrS fmm
     tekm     for collection eny claim for debt, except by
     the uroaemm of lav Dremcribinn the dUtiO8 of suah
     Offi&rS,    etc." (Uixdoracorl~  ours)
Honorable L. W. Vance - Page 4

             Section 3, thm emergmncy clause of &he ACL,
clearly lhovm the intent of th8 Leglmlature and the evils
which the Legirlature v88 lntendlng to curb, tovit, the
lmpmper use of jwtlaem of the peace and peace offLcor8
Of thO6irOfficial pOSitiOn in 8CtiIIgas COlleCtiOn agen-
Cl08 t0 OXtOrt mm07 on Un&ASt demndm.
               IOU m          FO8pOl3tfldl~          tiVi8Od       th8t     it    18   the
opini0nofthi8        departaentr

               1.     The Jurtiae of the Peace can lawfully
hold t&    offlae    or pomltlon (vhichever it YJ be, a
qu88tion   vhlah    ve   am    ROt   given         8UffiCiUht       fact8        in
your letter to deolde uad one vbich ve also deem unne-
cessary to deoide for the purp08e8 of tihlm opinion) of
City Tu Colleator of Talco.

              2. Xavlng deolded that the Justice may also
lawfully bold the office or,pomltlon of City Tu Collector
Of Talao, it 18 Our fUPthOr OpiniOn thBt hi8 8C.U in
colleatlng taxes srrdVater bills for the City of Talc0
vould not be ooatrary to the 8pirit and p&WpoSe of the
8alUt.q  p~OVi8i0~  Of E. B. 0, mupm,     and vould IlOtbe
in rlolatlon of Article ma,   VerItOIa’S Annotated Texas
Penalcode.
                                                     YOUPI       VOFy t.l’lllJ

                -.-2n                     ATTORHBY              OERERAL OF TEXAS



                                              By       I          WiJ.Flnninp                v’
                                                                          ASSiStUXt